 Debtor     SANDRA LEE COUTTS
 United States Bankruptcy Court for the                              MIDDLE DISTRICT OF TENNESSEE                     Check if this is an
                                                                            [Bankruptcy district]                     amended plan
 Case number:


Chapter 13 Plan

 Part 1: Notices

To Debtor(s):            This form sets out options that are appropriate in some cases but not in others. The presence of an option
                      does not indicate that the option is appropriate in your circumstances.

To Creditors:              Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.

                      If you oppose the treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                      confirmation at least 5 days before the meeting of creditors or raise an objection on the record at the meeting of
                      creditors. The Bankruptcy Court may confirm this plan without further notice if no timely objection to confirmation is
                      made. In addition, a timely proof of claim must be filed before your claim will be paid under the plan.

                      Debtor(s) must check one box on each line to state whether the plan includes each of the following items. If an
                      item is not checked as “Included” or if both boxes are checked, the provision will not be effective if set out later
                      in the plan.

 1.1         A limit on the amount of a secured claim, set out in § 3.2, which may result                         Included                Not Included
             in partial payment or no payment to the secured creditor.
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security                            Included                Not Included
             interest,
             set out in § 3.4.
 1.3         Nonstandard provisions, set out in Part 9.                                                           Included                Not Included


 Part 2: Plan Payments and Length of Plan

2.1 Debtor(s) will make payments to the trustee as follows:

 Payments                   Amount of each                 Frequency of       Duration of          Method of payment
 made by                    payment                        payments           payments
   Debtor 1                 $965.00                        Bi-Weekly          60       months        Debtor will make payment directly to trustee
   Debtor 2                                                                                          Debtor consents to payroll deduction from:
                                                                                                   TFS BILLPAY
Insert additional lines as needed.

2.2 Income tax refunds.
   Check one.
                Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of
                          filing the return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.3 Additional payments.
   Check one.
                None. If “None” is checked, the rest of § 2.3 need not be completed or reproduced.


APPENDIX D                                                                       Chapter 13 Plan                                             Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy

             Case 2:20-bk-01228                             Doc 2       Filed 02/27/20 Entered 02/27/20 14:14:52                  Desc Main
                                                                        Document      Page 1 of 6
 Debtor                SANDRA LEE COUTTS                                                       Case number

2.4 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.3 is $125,449.80.

 Part 3: Treatment of Secured Claims

3.1 Maintenance of payments and cure of default. Check one.

                          None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                          Installment payments on the secured claims listed below will be maintained, and any arrearage through the month of
                          confirmation will be paid in full as stated below. Both the installment payments and the amounts to cure the
                          arrearage will be disbursed by the trustee.

                          Amounts stated on a proof of claim filed in accordance with the Bankruptcy Rules control over any contrary
                          amounts listed below as to the current installment payment and arrearage. After confirmation of the plan, the trustee
                          shall adjust the installment payments below in accordance with any such proof of claim and any Notice of Mortgage
                          Payment Change filed under Rule 3002.1. The trustee shall adjust the plan payment in Part 2 in accordance with any
                          adjustment to an installment payment and shall file a notice of the adjustment and deliver a copy to the debtor, the
                          debtor’s attorney, the creditor, and the U.S. Trustee, but if an adjustment is less than $25 per month, the trustee shall
                          have the discretion to adjust only the installment payment without adjusting the payments under Part 2. The trustee
                          is further authorized to pay any postpetition fee, expense, or charge, notice of which is filed under Bankruptcy Rule
                          3002.1 and as to which no objection is raised, at the same disbursement level as the arrearage.

                          Confirmation of this Plan imposes on any claim holder listed below the obligation to:

                                 Apply arrearage payments received from the trustee only to such arrearages.
                                 Treat the obligation as current at confirmation such that future payments, if made pursuant to the plan, shall not
                                 be subject to late fees, penalties, or other charges.

                          If relief from the automatic stay is ordered as to any collateral listed below, all payments under this section to
                          creditors secured by that collateral will cease.
                                                            Current installment        Amount of        Interest rate on
 Name of                                                    payment                    arrearage, if arrearage            Monthly payment on
 Creditor                     Collateral                    (including escrow)         any              (if applicable)   arrearage, if any
                              251 OAK DRIVE
 AMERIS                       Smithville, TN 37166                                     Prepetition:
 BANK                         DeKalb County                            $1,003.84              $0.00              0.00%                     $0.00
                                                                                       Gap payments:
                                                                                       2007.68
                                                                                       Last month in gap:
                                                                                       APRIL

3.2 Request for valuation of security and claim modification. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in§ 1. is checked.

                          For each claim listed below, the debtor(s) request that the court determine the value of the creditor’s interest in any
                          property securing the claim based on the amount stated in the column headed Value securing claim. If this amount
                          exceeds any allowed claim amount, the claim will be paid in full with interest at the rate stated below. If the amount
                          is less than the allowed claim mount, the claim will be paid the full value securing the claim, with interest at the rate
                          stated below.

                          The portion of any allowed claim that exceeds the value securing the claim will be treated as an unsecured claim
                          under § 5.1. If the value securing a creditor’s claim is listed below as zero or no value, the creditor’s allowed claim
                          will be treated entirely as an unsecured claim under § 5.1. The avoidance of any lien because it is not secured by
                          any value must be addressed in Part 9. The mount of a creditor’s total claim stated on a proof of claim filed in
                          accordance with the Bankruptcy Rules controls over any contrary mount stated below.


APPENDIX D                                                                   Chapter 13 Plan                                           Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy

             Case 2:20-bk-01228                             Doc 2    Filed 02/27/20 Entered 02/27/20 14:14:52               Desc Main
                                                                     Document      Page 2 of 6
 Debtor                SANDRA LEE COUTTS                                                            Case number

                          The holder of any claim listed below as secured by any value will retain the lien until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

                         If relief from the automatic stay is ordered as to any collateral listed below, all payments under this section to
                         creditors secured by that collateral will cease.
 Name of               Estimated       Collateral          Value of           Amount of           Value         Interest rate     Monthly
 creditor              amount of                           collateral         claims senior       securing                        payment
                       creditor's                                             to creditor's       claim
                       total claim                                            claim
 TENNES
 SEE
 CREDIT
 COMPA                 $1,980.0                                                                           $1,980.0                                      $40.00
 NY                    0                     TVS, LAPTOP             $2,300.00                 $0.00             0           4.75%

3.3 Secured claims excluded from 11 U.S.C. § 506. Check one.

                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                          The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor
                              vehicle acquired for the personal use of the debtor(s), or
                          (2) incurred within 1 year before the petition date and secured by a purchase money security interest in any other
                          thing of value.

                          These claims will be paid in full through the trustee as stated below. The claim amount stated on a proof of claim
                          filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below.

                          If relief from the automatic stay is ordered as to any collateral listed below, all payments under this section to
                          creditors secured by that collateral will cease.

 Name of Creditor                   Collateral                                   Amount of claim            Interest rate     Monthly plan payment
 ACIMA CREDIT                       CRIB, BAR STOOLS,
 LLC                                CHAIR                                        $1,447.00                        4.75%                                 $30.00
                                                                                                             (PROTECT
 ALLY                               2016 CHEVROLET                                                          CO-SIGNER)
 FINANCIAL                          TRAVERSE                                     $28,333.00                     15.14%                             $690.00
 PROGRESSIVE
 LEASING                            SOFA , RUG                                   $2,801.00                           4.75%                              $60.00

3.4 Lien avoidance. Check one.
                None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Surrender of collateral. Check one.
                None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4: Treatment of Priority Claims (including Attorney’s Fees and Domestic Support Obligations)

4.1 Attorney's fees.

The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,850.00. The remaining fees and any additional
fees that may be awarded shall be paid through the trustee as specified below. Check one.

         The attorney for the debtor(s) shall receive a monthly payment of $.
APPENDIX D                                                                        Chapter 13 Plan                                          Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

             Case 2:20-bk-01228                             Doc 2    Filed 02/27/20 Entered 02/27/20 14:14:52                   Desc Main
                                                                     Document      Page 3 of 6
 Debtor                SANDRA LEE COUTTS                                                       Case number


         The attorney for the debtor(s) shall receive available funds.

4.2 Domestic support obligations.

             (a) Pre- and postpetition domestic support obligations to be paid in full. Check one.
                      None. If “None” is checked, the rest of § 4.2(a) need not be completed or reproduced.

             (b) Domestic support obligations assigned or owed to a governmental unit and paid less than full amount. Check one.
                    None. If “None” is checked, the rest of § 4.2(b) need not be completed or reproduced.



4.3 Other priority claims. Check one.
                 None. If “None” is checked, the rest of § 4.3 need not be completed or reproduced.
                 The priority claims listed below will be paid in full through the trustee. Amounts stated on a proof of claim filed in
                 accordance with the Bankruptcy Rules control over any contrary amounts listed below.
         Name of Creditor                                                    Estimated amount of claim to be paid
         INTERNAL REVENUE SERVICE                                            $157.00


 Part 5: Treatment of Nonpriority Unsecured Claims and Postpetition Claims

5.1 Nonpriority unsecured claims not separately classified.

     Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked,
     the option providing the largest payment will be effective. Check all that apply.
             The sum of $
               20 % of the total amount of these claims.
             The funds remaining after disbursements have been made to all other creditors provided for in this plan.



5.2 Interest on allowed nonpriority unsecured claims not separately classified. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.



5.3 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

5.4 Separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

5.5 Postpetition claims allowed under 11 U.S.C. § 1305.

     Claims allowed under 11 U.S.C. § 1305 will be paid in full through the trustee.

 Part 6: Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
   contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

APPENDIX D                                                                   Chapter 13 Plan                                 Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy

             Case 2:20-bk-01228                             Doc 2    Filed 02/27/20 Entered 02/27/20 14:14:52      Desc Main
                                                                     Document      Page 4 of 6
 Debtor                SANDRA LEE COUTTS                                                       Case number


 Part 7: Order of Distribution of Available Funds by Trustee

7.1 The trustee will make monthly disbursements of available funds in the order specified. Check one.
      Regular order of distribution:

     a. Filing fees paid through the trustee

     b. Current monthly payments on domestic support obligations

     c. Other fixed monthly payments

        If available funds in any month are not sufficient to disburse all fixed monthly payments due under the plan, the trustee will
        allocate available funds in the order specified below or pro rata if no order is specified. If available funds in any month are not
        sufficient to disburse any current installment payment due under § 3.1, the trustee will withhold the partial payment amount and
        treat the amount as available funds in the following month.

     d. Disbursements without fixed monthly payments, except under §§ 5.1 and 5.5

        The trustee will make these disbursements in the order specified below or pro rata if no order is specified.


     e. Disbursements to nonpriority unsecured claims not separately classified (§ 5.1)

     f. Disbursements to claims allowed under § 1305 (§ 5.5)

       Alternative order of distribution:
     CLASS I - FILING FEE
     CLASS II - NOTICE FEE
     CLASS III - MONTHLY ONGOING MORTGAGE PAYMENTS
     CLASS IV - MONTHLY PAYMENTS ON SECURED CLAIMS
     CLASS V - ATTORNEYS FEE
     CLASS VI - IRS PRIORITY TAX CLAIM
     CLASS VII - MORTGAGE GAP PAYMENTS
     CLASS VIII - ATTORNEY SUCCESS INCENTIVE
     CLASS IV - GENERAL UNSECURED CLAIMS


 Part 8: Vesting of Property of the Estate

8.1 Property of the estate will vest in the debtor(s) upon discharge or closing of the case, whichever occurs earlier, unless an
   alternative vesting date is selected below. Check the applicable box to select an alternative vesting date:
   Check the appliable box:
         plan confirmation.
         other:

 Part 9: Nonstandard Plan Provisions
               None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

 Part         Signatures:
 10:

 X   /s/ MICHELLE THOMAS-SMITH                                                Date February 27, 2020
     MICHELLE THOMAS-SMITH
 Signature of Attorney for Debtor(s)

 X                                                                            Date
APPENDIX D                                                                   Chapter 13 Plan                                     Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy

             Case 2:20-bk-01228                             Doc 2    Filed 02/27/20 Entered 02/27/20 14:14:52          Desc Main
                                                                     Document      Page 5 of 6
 Debtor                SANDRA LEE COUTTS                                                       Case number




 X                                                                            Date

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies)
that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the form required
under the Local Rules for the Bankruptcy Court for the Middle District of Tennessee, other than any nonstandard provisions
included in Part 9.




APPENDIX D                                                                   Chapter 13 Plan                              Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              Best Case Bankruptcy

             Case 2:20-bk-01228                             Doc 2    Filed 02/27/20 Entered 02/27/20 14:14:52   Desc Main
                                                                     Document      Page 6 of 6
